Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-QSB [X] Quarterly Report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended September 30, 2007 [] Transition Report pursuant to 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period to Commission File Number: 000-33165 Assured Pharmacy, Inc. (Exact name of small business issuer as specified in its charter) Nevada 98-0233878 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 17935 Sky Park Circle Suite F, Irvine, CA 92614 (Address of principal executive offices) 949-222-9971 (Issuers telephone number) (Former name, former address and former fiscal year, if changed since last report) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the issuer was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days [X] Yes [] No Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). [] Yes [X] No State the number of shares outstanding of each of the issuers classes of common stock, as of the latest practicable date: 54,263,085 common shares as of September 30, 2007. Transitional Small Business Disclosure Format (check one): Yes [] No [X] TABLE OF CONTENTS Page PART I  FINANCIAL INFORMATION Item 1. Financial Statements 3 Item 2. Managements Discussion and Analysis 4 Item 3. Controls and Procedures 13 PART II  OTHER INFORMATION Item 1. Legal Proceedings 15 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 15 Item 3. Defaults Upon Senior Securities 16 Item 4. Submission of Matters to a Vote of Security Holders 16 Item 5. Other Information 16 Item 6. Exhibits 16 PART I - FINANCIAL INFORMATION Item 1.Financial Statements Our unaudited condensed consolidated financial statements included in this Form 10-QSB are as follows: F-1 Unaudited Condensed Consolidated Balance Sheet as of September 30, 2007 F-2 Unaudited Condensed Consolidated Statements of Operations for the three and nine months ended September 30, 2007 and 2006 F-3 Unaudited Condensed Consolidated Statements of Cash Flows for the nine months ended September 30, 2007 and 2006 F-4 Notes to Unaudited Condensed Consolidated Financial Statements; These unaudited condensed consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America for interim financial information and the SEC instructions to Form 10-QSB. In the opinion of management, all adjustments considered necessary for a fair presentation have been included. Operating results for the interim period ended September 30, 2007 are not necessarily indicative of the results that can be expected for the full year. 3 ASSURED PHARMACY, INC AND SUBSIDIARIES (formerly known as eRxsys, Inc.) CONSOLIDATED BALANCE SHEETS SEPTEMBER 30, 2007 (UNAUDITED) ASSETS Current Assets Cash $ Accounts receivable, net Inventories Prepaid expenses and other assets Long Term Assets Accounts receivable - non-current, net Property and Equipment, net Intangible asset, Net Deferred compensation Goodwill $ LIABILITIES AND STOCKHOLDERS DEFICIT Current Liabilities Accounts payable $ Accrued liabilities Unsecured convertible notes payable Notes payable to related parties and stockholders Notes Payable to Related Party and Stockholders, net of current portion Minority Interest Commitments and Contingencies Stockholders Deficit Preferred shares; par value $0.001 per share; authorized 5,000,000 shares; no preferred shares issued or outstanding - Common shares; par value $0.001 per share; 150,000,000 shares authorized, 64,796,743 common shares issued and outstanding Treasury stock at cost, 10,858,658 shares ) Additional paid-in capital, net Accumulated deficit ) Stockholders deficit ) $ F-1 The accompanying notes are an integral part of the consolidated financial statements. ASSURED PHARMACY, INC AND SUBSIDIARIES (formerly known as eRxsys, Inc.) CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) Three Months Ended September 30 Nine Months Ended September 30 SALES $ COST OF SALES GROSS PROFIT OPERATING EXPENSES Salaries and related expenses Consulting and other compensation Selling, general and administrative TOTAL OPERATING EXPENSES LOSS FROM OPERATIONS ) OTHER EXPENSES Interest expense ) Other expense ) TOTAL OTHER EXPENSES ) LOSS BEFORE MINORITY INTEREST ) MINORITY INTEREST ) NET LOSS $ ) $ ) $ ) $ ) Basic and diluted loss per common share $ ) $ ) $ ) $ ) Basic and diluted weighted average number of common shares outstanding The accompanying notes are an integral part of the consolidated financial statements. F-2 ASSURED PHARMACY, INC AND SUBSIDIARIES (formerly known as eRxsys, Inc.) CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) NINE MONTHS ENDED SEPTEMBER 30 CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ ) $ (3,144,983 ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization of property and equipment Amortization of debt discount - Amortization of deferred consulting fees Issuance of common stock for services - Minority interest in net income /(loss) of joint venture Issuance of common stock and options for director services - Return of common stock due to termination of contract ) - Provision for doubtful accounts - Changes in operating assets and liabilities: Accounts receivable ) (650,233 ) Inventories ) (134,464 ) Prepaid expenses and other current assets ) (126,043 ) Accounts payable and accrued liabilities Net cash used in operating activities ) ) CASH FLOWS FROM INVESTING ACTIVITIES: Purchases of property and equipment ) ) Advance on purchase of company - Purchase of minority interest - Net cash used in investing activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from line of credit Proceeds from the issuance of notes payable - Proceeds from the issuance of notes payable to related parties and shareholders Principal repayments on line of credit - (200,000 ) Principal repayments on notes payable to related parties and shareholders ) (136,906 ) Proceeds from issuance of common stock - 1,775,292 Proceeds from issuance of convertible debentures Net cash provided by financing activities Net decrease in cash ) Cash at beginning of period Cash at end of period $ $ Supplemental disclosure of cash flow information- Cash paid during the period for: Interest $ - $ Income taxes $ $ NON-CASH INVESTING AND FINANCING ACTIVITIES : Conversion of notes payable to common stock $ - $ Conversion of accrued interest in to notes payable $ - $ Issuance of common stock for services rendered $ $ Issuance of common stock in lieu of debenture note interest $ $ - Return of common stock due to termination of contract $ ) $ - F-3 The accompanying notes are an integral part of the consolidated financial statements. ASSURED PHARMACY, INC. AND SUBSIDIARIES FORMERLY KNOWN AS eRXSYS, INC. NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS SEPTEMBER 30, 2007 1. ORGANIZATION AND BASIS OF PRESENTATION A. Organization: Assured Pharmacy, Inc. (Assured Pharmacy or the Company) was organized as a Nevada corporation on October 22, 1999 under the name Surforama.com, Inc. and previously operated under the name eRXSYS, Inc. The Company is engaged in the business of operating specialty pharmacies that primarily dispense highly regulated pain medication. During 2006, the Company expanded its business beyond pain management to service customers that require prescriptions to treat cancer, psychiatric, and neurological conditions. The Company offers physicians the ability to electronically transmit prescriptions to its pharmacies. The Company derives its revenue primarily from the sale of prescription drugs and does not keep in inventory non-prescription drugs or health and beauty related products inventoried at traditional pharmacies. The majority of the Companys business is derived from repeat business from its customers. Walk-in prescriptions from physicians are limited. We currently have six operating pharmacies. Our first pharmacy was opened on October 13, 2003 in Santa Ana, California. On June 10, 2004, we opened our second pharmacy in Riverside, California. These pharmacies were opened pursuant to a joint venture agreement entered into with TPG, LLC where we maintained a 51 % ownership interest in these pharmacies. On December 15, 2006, we entered into a Purchase Agreement with TPG and acquired its 49% ownership in these pharmacies. As a result of this acquisition, we increased our ownership interest in these pharmacies to 100%. We opened our third pharmacy in Kirkland, Washington on August 11, 2004. Our fourth pharmacy was opened in Portland, Oregon on September 21, 2004. On June 21, 2006, we opened our fifth pharmacy also located in Portland, Oregon. The pharmacies located in Kirkland and Portland were opened pursuant to a joint venture agreement with TAPG LLC and we have a 94.8% ownership interest in these pharmacies. In January 2007, we opened our sixth pharmacy in Gresham, Oregon that became our third wholly-owned pharmacy. We anticipate opening two more pharmacies, one in Las Vegas, Nevada and other in Lomita, California. We have executed lease agreements for both these locations. Pharmacy operations are expected to commence in Las Vegas, Nevada in November 2007 and in Lomita, California before the end of 2007. Agreement with TPG, L.L.C. On April 24, 2003, we entered into an agreement with TPG, L.L.C. (TPG) for the purpose of funding the establishment and operations of pharmacies. Under this agreement, TPG held the right to fund on a joint venture basis fifty pharmacies that we established. In exchange for contributing financing in the amount of $230,000 per pharmacy location, TPG acquired a 49% ownership interest in each pharmacy established under this agreement and we owned the remaining 51%. Under the terms of the agreement with TPG, our contribution to establish pharmacies primarily consisted of the right to utilize our intellectual property rights and to provide sales and marketing services. Assured Pharmacies, Inc. (API) was formed to establish and operate the pharmacies that would be operated under the agreement with TPG. In accordance with the terms of the agreement with TPG, we owned 51% of API and TPG owned the remaining 49%. F-4 ASSURED PHARMACY, INC. AND SUBSIDIARIES FORMERLY KNOWN AS eRXSYS, INC. NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS SEPTEMBER 30, 2007 1. ORGANIZATION AND BASIS OF PRESENTATION (continued) Agreement with TPG, L.L.C. (continued) Under this joint venture, we established our first pharmacy in Santa Ana, California and our second pharmacy in Riverside, California. On December 15, 2006, we entered into a Purchase Agreement with TPG and acquired all of its right, title and interest in 49 shares of common stock of API for $460,000 and the issuance of 50,000 shares of our common stock. The cash component of the purchase price is payable as follows: i. $15,000 was paid on or about December 15, 2006; ii. Eleven (11) consecutive monthly installments of $5,000 payable on or before the 15th of each month commencing in January 2007 through November 2007; iii. Fourteen (14) consecutive monthly installments of $15,000 payable on or before the 15th of each month commencing in December 2007 through January 2009; and iv. $180,000 payable together with interest at the rate of prime plus 2% per annum commencing from the date of this Purchase Agreement payable on or before February 15, 2009. Interest shall accrue as of December 15, 2006, the effective date of this Agreement. As a result of this acquisition, we increased our ownership interest in API to 100% making it a wholly-owned subsidiary and consequently resulting in the termination of our joint venture with TPG. Agreement with TAPG, L.L.C. In February 2004, we entered into an agreement (the Agreement) with TAPG, L.L.C. (TAPG), a Louisiana limited liability company, and formed Safescript Northwest, Inc. (Safescript Northwest), a Louisiana corporation. Safescript Northwest was formed to establish and operate up to five pharmacies. Effective August 19, 2004, Safescript Northwest filed amended articles of incorporation and changed its name to Assured Pharmacies Northwest, Inc. (APN). We initially owned 75% of APN, while TAPG owned the remaining 25%. In accordance with our shareholders agreement with TAPG, TAPG will provide start-up costs in the amount of $335,000 per pharmacy location established not to exceed five pharmacies. Under the terms of the agreement with TAPG, our contribution to establish pharmacies primarily consisted of the right to utilize our intellectual property rights and to provide sales and marketing services. The Agreement provides that TAPG will contribute start-up costs in the amount of $335,000 per pharmacy location established not to exceed five pharmacies. Our contribution under the Agreement consists of granting the right to utilize our intellectual property rights and to provide sales and marketing services. Between March and October 2004, APN received from TAPG start-up funds in the amount of $854,213 as its capital contribution for three pharmacies. This capital contribution funded the opening of a pharmacy in Kirkland, Washington in August 2004 and another pharmacy in Portland, Oregon in September 2004. Included in these monies was a partial capital contribution in the amount of $190,000 for the establishment of our second pharmacy location in Portland, Oregon. TAPG remains obligated to contribute an additional F-5 ASSURED PHARMACY, INC. AND SUBSIDIARIES FORMERLY KNOWN AS eRXSYS, INC. NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS SEPTEMBER 30, 2007 1. ORGANIZATION AND BASIS OF PRESENTATION (continued) Agreement with TAPG, L.L.C. (continued) $145,000 to satisfy their full contribution. We and APN requested that TAPG provide the $150,787 balance of its full capital contribution. TAPG is also obligated to contribute their proportionate share of the start-up costs in excess of their initial capital contribution of $335,000 per pharmacy. The Agreement defines startup costs as any costs associated with the opening of any open pharmacy location that accrue within one hundred eighty days following the opening of that particular pharmacy. Following the start-up period, we advanced interest-free loans to sustain operations at the pharmacies operated by APN. On March 6, 2006, these loans were converted into APN capital stock. Following the conversion of this debt into equity, we increased our ownership interest in APN from 75% to 94.8% . TAPG owns the remaining 5.2% interest. License Agreement with Network Technology, Inc. (RxNT) On March 15, 2004, we entered into a technology license agreement (Technology License) with Network Technology, Inc. (RxNT). The Technology License grants us the right to use RxNTs prescribing technology under the brand name Assured Script and enables us to accept prescriptions electronically transmitted to our pharmacies. Pursuant to the Technology License agreement, we paid RxNT a licensing fee of $100,000 and are also responsible for paying RxNT a royalty equal to twenty five percent (25%) of the gross profit from sales of the Assured Script product, which refers to the licensed products and technology set forth in the Technology License and not prescription drug sales. Given that we are in the business of owning and operating pharmacies, management does not anticipate that we would make any sales of the Assured Script product resulting in a royalty payment to RxNT. On March 17, 2007, we renewed this agreement for a period of three years and agreed to pay an annual license fee of $54,000. Other Subsidiaries: The Companys management determined that its business could be expanded through developing arrangements with third party health plan providers to accept traditional co-payments and fill prescriptions for their members who rely upon overnight courier for delivery of their prescription. The Companys management believes that such arrangements will broaden its consumer base and enable it to access a particular niche of consumer that receives their prescriptions exclusively via courier as opposed to patronizing traditional retail pharmacy locations. On January 3, 2006, the Company incorporated Assured Pharmacy Plus, Corp. (Plus Corp.) as a wholly-owned subsidiary to develop this opportunity. Also on January 3, 2006, the Company incorporated Assured Pharmacy DME, Corp. (DME) as a wholly-owned subsidiary for the purpose of facilitating and making available specialized medical equipment to its consumers. The Companys consumers who require treatment for chronic pain commonly require specialized medical equipment and/or rehabilitative equipment. F-6 ASSURED PHARMACY, INC. AND SUBSIDIARIES FORMERLY KNOWN AS eRXSYS, INC. NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS SEPTEMBER 30, 2007 1. ORGANIZATION AND BASIS OF PRESENTATION (continued) Other Subsidiaries (continued): During the third quarter of 2006, the Company had incorporated three wholly-owned subsidiaries for the purpose of operating additional pharmacies. On July 21, 2006, the Company incorporated Assured Pharmacy Gresham, Inc. (Gresham
